Exhibit 10.2

 

TECO ENERGY, INC.

2004 EQUITY INCENTIVE PLAN

 

1.    Purpose.

 

The purpose of the TECO Energy, Inc. 2004 Equity Incentive Plan (the “Plan”) is
to attract and retain key employees and consultants of TECO Energy, Inc. (the
“Company”) and its affiliates, to provide an incentive for them to achieve
long-range performance goals, and to enable them to participate in the long-term
growth of the Company by the granting of awards (“Awards”) of, or based on, the
Company’s common stock, $1.00 par value (the “Common Stock”). The Plan is an
amendment and restatement of the Company’s 1996 Equity Incentive Plan (the “1996
Plan”). No provision of the Plan will affect the rights and privileges of
holders of outstanding Awards under the 1996 Plan.

 

2.    Administration.

 

The Plan will be administered by a committee of not less than three members of
the Board of Directors of the Company appointed by the Board to administer the
Plan (the “Committee”). Each member of the Committee will be a “disinterested
person” or the equivalent within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), and an
“outside director” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”). The Committee will
select those persons to receive Awards under the Plan (“Participants”) and will
determine the terms and conditions of all Awards. The Committee will have
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it from time to time considers
advisable, to interpret the provisions of the Plan and to remedy any ambiguities
or inconsistencies. The Committee’s decisions will be final and binding. To the
extent permitted by applicable law, the Committee may delegate to one or more
executive officers of the Company the power to make Awards to Participants who
are not subject to Section 16 of the Exchange Act and all determinations under
the Plan with respect thereto, provided that the Committee will fix the maximum
amount of such Awards for all such Participants and a maximum for any one
Participant.

 

3.    Eligibility.

 

All employees and consultants of the Company (or any business entity in which
the Company owns directly or indirectly 50% or more of the total voting power or
has a significant financial interest as determined by the Committee) capable of
contributing significantly to the successful performance of the Company, other
than a person who has irrevocably elected not to be eligible, are eligible to be
Participants in the Plan.

 

4.    Stock Available for Awards.

 

(a.)    Amount.    Subject to adjustment under Subsection 4(b), Awards may be
made under the Plan for up to 10,000,000 shares of Common Stock, together with
all shares of Common Stock available for issue under the 1996 Plan on the
effective date of the Plan (the “Unused 1996 Plan Shares”). If any Award
(including any Award under the 1996 Plan) expires or is terminated unexercised
or is forfeited or settled in a manner that results in fewer shares outstanding
than were awarded, then the shares subject to such Award, to the extent of such
expiration, termination, forfeiture or decrease, (the “Returned Shares”) will
again be available for award under the Plan. Common Stock issued through the
assumption or substitution of outstanding grants from an acquired company will
not reduce the shares available for Awards under the Plan. Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.

 

(b.)    Adjustment.    In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
change affects the Common Stock such that an adjustment is required in order to
preserve the benefits intended to be provided by the Plan, then the Committee
(subject in the case of incentive stock options to any limitation required under
the Code) will equitably adjust any or all of (i) the number and kind of shares
for which Awards may be made under the Plan, (ii) the number and kind of shares
subject to outstanding Awards, and (iii) the exercise price with respect to any
of the foregoing. In making such adjustments, the Committee may ignore



--------------------------------------------------------------------------------

fractional shares so that the number of shares subject to any Award will be a
whole number. If considered appropriate, the Committee may make provision for a
cash payment with respect to all or part of an outstanding Award instead of or
in addition to any such adjustment.

 

(c.)    Limit on Individual Grants.    The maximum number of shares of Common
Stock subject to Stock Options, SARs and other Awards intended to satisfy the
requirements for “performance-based compensation” (within the meaning of Section
162(m) of the Code) that may be granted to any Participant in the aggregate in
any calendar year will not exceed 1,000,000 shares, subject to adjustment under
Subsection 4(b). With respect to any performance-based Award settled in cash, no
more than $5,000,000 may be paid to any one individual with respect to each year
of a Performance Period (as defined in Subsection 6(n)).

 

(d.)    Limit on Stock Awards.    The maximum number of shares of Common Stock
that may be granted to all Participants in the aggregate during the Term of the
Plan (as defined in Subsection 7(d)) in the form of Stock Grants (as defined in
Subsection 5(a)) or Stock Equivalents (as defined in Subsection 5(c)) will be
3,000,000 shares, together with a number of shares equal to the sum of (i) 30%
of the Unused 1996 Plan Shares, and (ii) 30% of the Returned Shares, in each
case subject to adjustment under Subsection 4(b).

 

5.    Types of Awards.

 

(a.)    Stock Grants.    The Committee may make awards of shares of Common Stock
(“Stock Grants”) upon such terms and conditions as the Committee determines,
subject to the provisions of the Plan. Stock Grants may include without
limitation restricted stock, performance shares, performance-accelerated
restricted stock and bonus stock. Stock Grants may be issued for no cash
consideration, such minimum consideration as may be required by applicable law
or such other consideration as the Committee may determine.

 

(b.)    Stock Options.    The Committee may grant options (“Stock Options”) to
purchase shares of Common Stock at an exercise price determined by the Committee
of not less than 100% of the fair market value of the Common Stock on the date
of grant and upon such terms and conditions as the Committee determines, subject
to the provisions of the Plan. Stock Options may include without limitation
incentive stock options, nonstatutory stock options, indexed stock options,
performance-vested stock options and performance-accelerated stock options. No
Stock Option may be granted under the Plan with a reload feature which provides
for an automatic grant of additional or replacement options upon the exercise of
the Stock Option. No Stock Option will be exercisable after the expiration of
ten years from the date the Stock Option is granted. Payment of the exercise
price may be made in cash or, to the extent permitted by the Committee at or
after the grant of the Stock Option, pursuant to any of the following methods:
(i) subject to the limitations of Subsection 6(h), by delivery of a promissory
note, (ii) by actual delivery or attestation of ownership of shares of Common
Stock owned by the optionee, including Stock Grants, (iii) by retaining shares
otherwise issuable pursuant to the Stock Option, (iv) for consideration received
by the Company under a broker-assisted cashless exercise program acceptable to
the Company in its sole discretion, or (v) for such other lawful consideration
as the Committee may determine.

 

(c.)    Stock Equivalents.    The Committee may grant rights to receive payment
from the Company based in whole or in part on the value of the Common Stock
(“Stock Equivalents”) upon such terms and conditions as the Committee
determines, subject to the provisions of the Plan. Stock Equivalents may include
without limitation phantom stock, performance units, dividend equivalents and
stock appreciation rights (“SARs”). SARs granted in tandem with a Stock Option
will terminate to the extent that the related Stock Option is exercised, and the
related Stock Option will terminate to the extent that the tandem SARs are
exercised. An SAR will have an exercise price determined by the Committee of not
less than 100% of the fair market value of the Common Stock on the date of
grant, or of not less than the exercise price of the related Stock Option in the
case of an SAR granted in tandem with a Stock Option. The Committee will
determine at the time of grant or thereafter whether Stock Equivalents are to be
settled in cash, Common Stock or other securities of the Company, other Awards
or other property.

 

6.    General Provisions Applicable to Awards.

 

(a.)    Fair Market Value.    The fair market value of the Common Stock or any
other property awarded to the Participant, or accepted by the Committee in
connection with any exercise of an Award, will be the fair market



--------------------------------------------------------------------------------

value of such property as determined by the Committee in good faith or in the
manner established by the Committee from time to time.

 

(b.)    Transferability.    Except as otherwise provided in this Subsection
6(b), an Award (i) will not be transferable other than as designated by the
Participant by will or by the laws of descent and distribution, and (ii) may be
exercised during the Participant’s life only by the Participant or the
Participant’s guardian or legal representative. In the discretion of the
Committee, any Award may be transferable upon such terms and conditions and to
such extent as the Committee determines at or after grant, provided that
incentive stock options may be transferable only to the extent permitted by the
Code.

 

(c.)    Documentation.    Each Award under the Plan will be evidenced by a
writing delivered to the Participant specifying the terms and conditions thereof
and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan. These terms and conditions may include without
limitation performance criteria, vesting requirements, restrictions on transfer
and payment rules. The Committee may establish the terms and conditions at the
time the Award is granted or may provide that such terms and conditions will be
determined at any time thereafter.

 

(d.)    Committee Discretion.    Each type of Award may be made alone, in
addition to, or in relation to any other Award. The terms of each type of Award
need not be identical, and the Committee need not treat Participants uniformly.
Except as otherwise provided by the Plan or a particular Award, any
determination with respect to an Award may be made by the Committee at the time
of grant or at any time thereafter.

 

(e.)    Dividends and Cash Awards.    In the discretion of the Committee, any
Award under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable currently or deferred with or without interest, and (ii)
cash payments in lieu of or in addition to an Award.

 

(f.)    Termination of Employment or Service.    The Committee will determine
the effect on an Award of the disability, death, retirement or other termination
of employment or service of a Participant and the extent to which, and the
period during which, the Participant’s legal representative, guardian or
beneficiary may receive payment of an Award or exercise rights thereunder. A
Participant may designate a beneficiary in a manner determined by the Committee.
In the absence of an effective designation, a Participant’s beneficiary will be
the Participant’s estate.

 

(g.)    Change in Control.    In order to preserve a Participant’s rights under
an Award in the event of a change in control of the Company as defined by the
Committee (a “Change in Control”), the Committee in its discretion may, at the
time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or payment of the Award, (ii) provide for payment to the
Participant of cash or other property with a fair market value equal to the
amount that would have been received upon the exercise or payment of the Award
had the Award been exercised or paid upon the change in control, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to the Participant and in the best interests of the
Company.

 

(h.)    Loans.    The Committee may authorize the making of loans or cash
payments to Participants in connection with the grant or exercise of any Award
under the Plan, which loans may be secured by any security, including Common
Stock, underlying such Award, and which may be forgiven upon such terms and
conditions as the Committee may establish at the time of such loan or at any
time thereafter. Notwithstanding the foregoing, no loan may be made to any
executive officer (or equivalent thereof) of the Company which would be
prohibited by Section 13(k) of the Exchange Act.

 

(i.)    Withholding Taxes.    The Participant will pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. In the Committee’s discretion, such tax
obligations may be paid in whole or in part in shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at fair
market value on the date of delivery or retention. The Company and its
affiliates may, to



--------------------------------------------------------------------------------

the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant.

 

(j.)    Foreign Nationals.    Awards may be made to Participants who are foreign
nationals or employed or performing services outside the United States on such
terms and conditions different from those specified in the Plan as the Committee
considers necessary or advisable to achieve the purposes of the Plan or to
comply with applicable laws.

 

(k.)    Amendment of Awards.    Except as provided in Subsection 6(l), the
Committee may amend, modify or terminate any outstanding Award, including
substituting therefor another Award of the same or a different type and changing
the date of exercise or realization, provided that the Participant’s consent to
such action will be required unless the action, taking into account any related
action, would not adversely affect the Participant, is required by applicable
law or stock exchange regulation, or is otherwise permitted by the terms of the
Plan.

 

(l.)    No Repricing of Stock Options.    Notwithstanding anything to the
contrary in the Plan, the Company will not engage in any repricing (within the
meaning of Section 303A.08 of the New York Stock Exchange’s Listed Company
Manual) of Stock Options granted under this Plan (including those granted under
the 1996 Plan) without shareholder approval.

 

(m.)    Minimum Vesting Requirements.    Each Stock Option and SAR granted under
the Plan will vest in accordance with a schedule that does not permit more than
one-third of each such Award to vest on each of the three succeeding
anniversaries of the date of grant of the Award. Each Stock Grant and any full
share value Stock Equivalent Award will vest in accordance with a schedule that
does not permit such Award to vest prior to the third anniversary of the date of
grant of the Award. These minimum vesting requirements will not, however,
preclude the Committee from exercising its discretion to (i) accelerate the
vesting of any Award upon retirement, termination of employment by the Company,
death or disability, (ii) accelerate the vesting of any Award in accordance with
Subsection 6(g), (iii) establish a shorter vesting schedule for consultants or
newly-hired employees, (iv) establish a shorter vesting schedule for Awards that
are granted in exchange for or in lieu of the right to receive the payment of an
equivalent amount of salary, bonus or other cash compensation, or (v) establish
a performance-based vesting schedule in accordance with Subsection 6(n).

 

(n.)    Code Section 162(m) Provisions.    If the Committee determines at the
time an Award is granted to a Participant that such Participant is, or may be as
of the end of the tax year for which the Company would claim a tax deduction in
connection with such Award, a “covered employee” (within the meaning of Section
162(m) of the Code), then the Committee may provide that the Participant’s right
to receive cash, shares of Common Stock, or other property pursuant to such
Award will be subject to the satisfaction of one or more objective performance
goals (“Performance Goals”) during a period of service of at least one year
designated by the Committee as applicable to the Award (“Performance Period”).
Such Performance Goals will be based on one or more of the following objective
criteria established by the Committee prior to the beginning of such Performance
Period or within such period after the beginning of the Performance Period as
will meet the requirements to be considered “pre-established performance goals”
for purposes of Code Section 162(m): total shareholder return, stock price,
earnings per share, net earnings, consolidated pre-tax earnings, revenues,
operating income, earnings before interest and taxes, cash flow, return on
equity, capital or assets, value created, operating margin, market penetration,
geographic expansion, costs, and goals relating to acquisitions or divestitures,
or any combination of the foregoing, including without limitation goals based on
any of such measures relative to appropriate peer groups or market indices.
Performance Goals may be particular to a Participant or may be based, in whole
or in part, on the performance of the division, department, line of business,
subsidiary, or other business unit, whether or not legally constituted, in which
the Participant works or on the performance of the Company generally. Prior to
the payment of any Award subject to this Subsection 9(n), the Committee will
certify in writing that the Performance Goals and other material terms
applicable to such Award were satisfied. Notwithstanding the attainment of the
Performance Goals by a covered employee, the Committee will have the right to
reduce (but not to increase) the amount payable at a given level of performance
to take into account additional factors that the Committee may deem relevant.
The Committee will have the power to impose such other restrictions on Awards
subject to this Subsection 9(n) as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code.



--------------------------------------------------------------------------------

7.    Miscellaneous.

 

(a.)    No Right To Employment.    No person will have any claim or right to be
granted an Award. Neither the Plan nor any Award hereunder will be deemed to
give any employee the right to continued employment or to limit the right of the
Company to discharge any employee at any time.

 

(b.)    No Rights As Shareholder.    Subject to the provisions of the applicable
Award, no Participant or beneficiary will have any rights as a shareholder with
respect to any shares of Common Stock to be distributed under the Plan until he
or she becomes the holder thereof. A Participant to whom Common Stock is awarded
will be considered the holder of such Common Stock at the time of the Award,
except as otherwise provided in the applicable Award.

 

(c.)    Effective Date.    The Plan will be effective on April 28, 2004.

 

(d.)    Amendment and Term of Plan.    The Board of Directors of the Company may
amend, suspend or terminate the Plan or any portion thereof at any time, subject
to any shareholder approval that the Board determines to be necessary or
advisable. Unless terminated earlier by the Board or extended by subsequent
approval of the Company’s shareholders, the term of the Plan (“Term of Plan”)
will expire on April 28, 2014, and no further Awards will be made thereafter.

 

(e.)    Governing Law.    The provisions of the Plan will be governed by and
interpreted in accordance with the laws of Florida.